Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed action 
Claims 1-19 are pending and are being considered.
Claims 1-3, 5, 7, 8 and 10-15 have been amended.
112f on claims 7-15 is withdrawn based on amendments.

Response to 103 
Applicants arguments filed on 01/20/2022 have been fully considered and are persuasive but are moot in view of new grounds of rejection. the arguments do not apply to the current art being used.

Claim Objections
Claim 7 and 15 objected to because of the following informalities: 
Claim 7 recites the limitation “27a communication unit configured to, based on control by the processor, transmit the key value and the key ID to the user device so that the user device encrypts a command representing a service requested by a user by using the key value and the key ID each determined based on a reliability level thereof and transmits the encrypted command to the IoT device.”. The examiner notes that the above underlined portion of the limitation is intended use of the previous portion of the limitation and is not positively recited. Because key value and the key ID transmitted to the user device will be used for encrypting a command and transmitting the encrypted command to the Iot device. Therefore, a proper weight cannot be given to the underlined portion of the limitation unless positively recited.  Appropriate correction is required.
” the term “transceiver” is replaced with the term “communication unit” recited in the previous version of claim, therefore it should not be crossed out. The claim should read as “….from the server through the transceiver….”

                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al (hereinafter Koh) (US 20170323542) in view of Lim et al (hereinafter Lim) (US 20030126434) and further in view of Matthieu et al (hereinafter Matthieu) (US 20180262597).

Regarding claim 1 Koh teaches a method for security of an Internet of things (IoT) device, the method comprising: (Koh on [0001] teaches method for security enhancement of IP camera (i.e. IoT device));
transmitting, by a server, key information comprising a key value [[determined based on a reliability level of a user device]] and a key identification (ID) of the key value to the user device (Koh on [0031 and 0064] teaches a user terminal (i.e. user device) receives encryption key (i.e. key value) and authentication key (i.e. key ID in instant case) from server);
executing the decrypted command to generate information requested by the user (Koh on [0045-0046] teaches an IP camera (i.e. IoT device) takes moving picture (i.e. upon a request from user) and encrypts the moving picture based on encryption key. For example, the IP camera encrypts raw images photographed video data by using the encryption key (i.e. generating information) stored in the hardware security module in the processes of video compression with predetermined units of encoding levels);
encrypting the generated information by using the extracted key value, and transmitting the encrypted information to the user device (Koh on [0046-0048] teaches after encrypting the moving picture the IP camera performs authentication and transmits the encrypted videos data to the user terminal).
	Although Koh teaches generating a key by the server and extracting the encryption key used for encryption from server, but fails to explicitly teach a key value determined based on a reliability level of a user device and a key identification (ID) of the key value, encrypting, by the user device, a command representing a service requested by a user by using the key value, and extracting, [[by the IoT device]], the key value corresponding to the key ID received from the user device from pre-stored key list information and decrypting  the encrypted command by using the extracted key value, however Lim from analogous art teaches  a key value determined based on a reliability level of a user device and a key identification (ID) of the key value (Lim on [0011] teaches generating a key ID (i.e. key identification) file having a predetermined key ID and generating an encryption key (i.e. key value) corresponding to the security class specified (i.e. level of reliability) in the key ID in response to an encryption key generation request from a security manager. See on [0025] teaches the encryption key information stored in the meta-information structure includes a key ID (i.e. key ID of key value), a current security class value (i.e. reliability level) of a file. See on [0049] teaches the number of encryption key of each security class is indicated as the value of key ID);
encrypting, by the user device, a command representing a service requested by a user by using the key value (Lim on [0028] teaches user 100 accesses the encryption file system 110 by using a terminal and can be provided with file writing (storing) and reading services based on the assigned security class and encrypting the file based on the encryption key (i.e. encrypting command representing service). See on [0035] teaches the encryption file system 110 serves to encode the file by using an encryption key corresponding to the security class of the user 100);
and extracting, [[by the IoT device]], the key value corresponding to the key ID received from the user device from pre-stored key list information (Lim on [0011] teaches extracting from the kernel memory an encryption key corresponding to a security class of a file that a user wants to read or store. See on [0030-0032] teaches the encryption keys are stored in a key file (i.e. key list information) which are then loaded into the kernel memory. See on [0038] teaches four encryption keys are generated at one time by the key generation command from the security manager, and the generated encryption keys are successively stored in the key file);
decrypting the encrypted command by using the extracted key value (Lim on [0011] teaches decoding or encoding the file by using the extracted encryption key. See on [0034] teaches decodes the extracted encoded file by using an encryption key corresponding to the security class of the file; and provides the decoded file to the user 100. See on [0058] teaches the encryption file system 110 decodes/encodes the file that the user 100 wants to read/store by using the round keys stored in the kernel memory 140 and, then, transfers the decoded file to the terminal of the user 100).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Lim into the teaching of Koh by determining a key based on a reliability level of a user device and encrypting a command based on the key. One would be motivated to do so in order to prevent an illegal distribution and an unauthorized use of information based on key derived from reliability level (Lim on [0003-0005]).
Although the combination of Koh and Lim teaches access level associated with user for managing image data (i.e. Koh on [0012-0013]), but the combination fails to explicitly teach wherein access to the IoT device is granted to the user device and various features and controls of the IoT device are accessible to the user device based on the reliability level of the user device, however Matthieu from (Matthieu on [0136-0138] teaches access to IoT device is granted to one or more users, system or devices based on different level of access (i.e. reliability level). For example, five levels of access with respect to IoT device including ability to discover the IoT device, the ability to send messages to the IoT device, the ability to receive messages from the IoT device, the ability to subscribe to messages that are received and transmitted by the IoT device, and the ability to configure the IoT device (i.e. controls of IoT device). See also on [0140] teaches the devices may generate a command for controlling IoT device and access to IoT device is granted based on access level).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Matthieu into the combined teaching of Koh and Lim by granting access to the IoT device based on reliability level associated with user device. One would be motivated to do so in order to detect unauthorized message delivery to an IoT device based on permission level associated with user device (Matthieu on [0017-0019]).

Regarding claim 2 the combination of Koh, Lim and Matthieu teaches all the limitations of claim 1 above, Koh further teaches and transmitting the key information, including the key value corresponding to the determined reliability level and the key ID of the key value, to the user device (Koh on [0064] teaches a user terminal (i.e. user device) receives encryption key from server);
Lim teaches wherein the transmitting of the key information comprises: receiving security state information from the user device; determining the reliability level on the basis of the security state information (Lim on [0011] teaches generating a key ID (i.e. key identification) file having a predetermined key ID and generating an encryption key (i.e. key value) corresponding to the security class specified (i.e. level of reliability) in the key ID in response to an encryption key generation request from a security manager. See on [0025] teaches the encryption key information stored in the meta-information structure includes a key ID (i.e. key ID of key value), a current security class value (i.e. reliability level) of a file. See on [0049] teaches the number of encryption key of each security class is indicated as the value of key ID).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Lim into the teaching of Koh by determining a key based on a reliability level of a user device and encrypting a command based on the key. One would be motivated to do so in order to prevent an illegal distribution and an unauthorized use of information based on key derived from reliability level (Lim on [0003-0005]).
Regarding claim 4 the combination of Koh, Lim and Matthieu teaches all the limitations of claim 1 above, Lim further teaches further comprising, before the transmitting of the key value and the key ID to the user device, transmitting, by the server, the key list information to the IoT device, wherein the transmitting of the key list information further comprises periodically updating the key list information about where a plurality of key IDs are respectively connected to a plurality of key values (Lim Fig 3 and text on [0037-0038] teaches storing key list information comprising number of encryption keys along with their respective key ID and storing the newly generated keys in the list (i.e. updating the list information)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Lim into the teaching of Koh by determining a key based on a reliability level of a user device and encrypting a command based on the key. One would be motivated to do so in order to prevent an illegal distribution and an unauthorized use of information based on key derived from reliability level (Lim on [0003-0005]).
Regarding claim 5 the combination of Koh, Lim and Matthieu teaches all the limitations of claim 4 above, Lim further teaches wherein the updating comprises correcting a connections between the (Lim Fig 3 and text on [0037-0038] teaches storing key list information comprising number of encryption keys along with their respective key ID and storing the newly generated keys in the list (i.e. updating the list information). Fig 3 further shows relationship between Class 2-5 encryption keys with key ID 1. See on [0030-0031 and 0047-0049] teaches the encryption file system 110 also generates an encryption key for the user 100 in response to a key generation request from the security manager, and records the generated encryption key in a key file and a newly assigned corresponding key ID in a key ID file.).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Lim into the teaching of Koh by determining a key based on a reliability level of a user device and encrypting a command based on the key. One would be motivated to do so in order to prevent an illegal distribution and an unauthorized use of information based on key derived from reliability level (Lim on [0003-0005]).

Regarding claim 6 the combination of Koh, Lim and Matthieu teaches all the limitations of claim 4 above, Lim further teaches wherein the encrypted command comprises a command encrypted based on different key values determined based on first to third reliability levels (Lim on [003] teaches the encryption file system 110 generates an encryption key for each of security classes (i.e. class 2-5 as shown in fig 3) requiring an encoding/decoding process that are defined by the access control module 120. See on [0035] teaches the encryption file system 110 serves to encode the file by using an encryption key corresponding to the security class of the user 100. See on [0037] teaches the access control module 120 defines five different security classes. The class 0 is a default one, and the class 5 and the class 2 represent a highest security class and a lowest security class, respectively. Thus, generated for each of key IDs are only four encryption keys corresponding to the class 2 to the class 5, respectively. The number of encryption keys that can be generated at one time by a key generation command from the security manager is four as well).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Lim into the teaching of Koh by determining a key based on a reliability level of a user device and encrypting a command based on the key. One would be motivated to do so in order to prevent an illegal distribution and an unauthorized use of information based on key derived from reliability level (Lim on [0003-0005]).
Regarding claim 7 Koh teaches A server for security of an Internet of things (IoT) device, the server comprising: (Koh on [0060] teaches a managing server as computer for providing CCTV security connected with IP camera (i.e. IoT device));
and  27a transceiver configured to, based on control by the processor, transmit the key value and the key ID to the user device [[so that the user device encrypts a command representing a service requested by a user by using the key value and the key ID each determined based on a reliability level thereof and transmits the encrypted command to the IoT device]] (Koh on [0031 and 0064] teaches a user terminal (i.e. user device) receives encryption key (i.e. key value) and authentication key (i.e. key ID in instant case) from server. See on [0087-0088] teaches key information manager 330 for managing keys by the server).
Although Koh teaches generating a key by the server and extracting the encryption key used for encryption from server, but fails to explicitly teach generate a key value determined based on a reliability level of a user device and a key identification (ID) of the key value and encrypts a command representing a service requested by a user by using the key value and the key ID each determined based on a reliability level thereof and transmits the encrypted command to the IoT device, however Lim from analogous art teaches a processor configured to generate a key value determined based on a reliability level of a user device and a key identification (ID) of the key value (Lim on [0011] teaches generating a key ID (i.e. key identification) file having a predetermined key ID and generating an encryption key (i.e. key value) corresponding to the security class specified (i.e. level of reliability) in the key ID in response to an encryption key generation request from a security manager. See on [0025] teaches the encryption key information stored in the meta-information structure includes a key ID (i.e. key ID of key value), a current security class value (i.e. reliability level) of a file. See on [0049] teaches the number of encryption key of each security class is indicated as the value of key ID);
user device encrypts a command representing a service requested by a user by using the key value and the key ID each determined based on a reliability level thereof and transmits the encrypted command to the IoT device (Lim on [0028] teaches user 100 accesses the encryption file system 110 by using a terminal and can be provided with file writing (storing) and reading services based on the assigned security class and encrypting the file based on the encryption key (i.e. encrypting command representing service). See on [0035] teaches the encryption file system 110 serves to encode the file by using an encryption key corresponding to the security class of the user 100).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Lim into the teaching of Koh by determining a key based on a reliability level of a user device and encrypting a command based on the key. One would be motivated to do so in order to prevent an illegal distribution and an unauthorized use of information based on key derived from reliability level (Lim on [0003-0005]).
Although the combination of Koh and Lim teaches access level associated with user for managing image data (i.e. Koh on [0012-0013]), but the combination fails to explicitly teach wherein access to the IoT device is granted to the user device and various features and controls of the IoT device are accessible to the user device based on the reliability level of the user device, however Matthieu from analogous art teaches wherein access to the IoT device is granted to the user device and various features and controls of the IoT device are accessible to the user device based on the reliability level of (Matthieu on [0136-0138] teaches access to IoT device is granted to one or more users, system or devices based on different level of access (i.e. reliability level). For example, five levels of access with respect to IoT device including ability to discover the IoT device, the ability to send messages to the IoT device, the ability to receive messages from the IoT device, the ability to subscribe to messages that are received and transmitted by the IoT device, and the ability to configure the IoT device (i.e. controls of IoT device)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Matthieu into the combined teaching of Koh and Lim by granting access to the IoT device based on reliability level associated with user device. One would be motivated to do so in order to detect unauthorized message delivery to an IoT device based on permission level associated with user device (Matthieu on [0017-0019]).

Regarding claim 8 the combination of Koh, Lim and Matthieu teaches all the limitations of claim 7 above, Lim further teaches wherein the processor determines the reliability level of the user device on the basis of security state information received from the user device through the transceiver (Lim on [0011] teaches generating a key ID (i.e. key identification) file having a predetermined key ID and generating an encryption key (i.e. key value) corresponding to the security class specified (i.e. level of reliability) in the key ID in response to an encryption key generation request from a security manager. See on [0025] teaches the encryption key information stored in the meta-information structure includes a key ID (i.e. key ID of key value), a current security class value (i.e. reliability level) of a file. See on [0049] teaches the number of encryption key of each security class is indicated as the value of key ID).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Lim into the teaching of Koh by determining a key based on a reliability  (Lim on [0003-0005]).
Regarding claim 10 the combination of Koh, Lim and Matthieu teaches all the limitations of claim 7 above, Lim further teaches wherein the transceiver transmits, to the IoT device, key list information about where a plurality of key IDs are respectively connected to a plurality of key values, based on control by the processor (Lim Fig 3 and text on [0037-0038] teaches storing key list information comprising number of encryption keys along with their respective key ID and storing the newly generated keys in the list (i.e. updating the list information)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Lim into the teaching of Koh by determining a key based on a reliability level of a user device and encrypting a command based on the key. One would be motivated to do so in order to prevent an illegal distribution and an unauthorized use of information based on key derived from reliability level (Lim on [0003-0005]).
Regarding claim 11 the combination of Koh, Lim and Matthieu teaches all the limitations of claim 7 above, Lim further teaches wherein the transceiver transmits periodically-updated key list information to the IoT device on the basis of control by the processor (Lim Fig 3 and text on [0037-0038] teaches storing key list information comprising number of encryption keys along with their respective key ID and storing the newly generated keys in the list (i.e. updating the list information). Fig 3 further shows relationship between Class 2-5 encryption keys with key ID 1. See on [0030-0031 and 0047-0049] teaches the encryption file system 110 also generates an encryption key for the user 100 in response to a key generation request from the security manager, and records the generated encryption key in a key file and a newly assigned corresponding key ID in a key ID file.).
 into the teaching of Koh by determining a key based on a reliability level of a user device and encrypting a command based on the key. One would be motivated to do so in order to prevent an illegal distribution and an unauthorized use of information based on key derived from reliability level (Lim on [0003-0005]).
Regarding claim 12 the combination of Koh, Lim and Matthieu teaches all the limitations of claim 7 above, Lim further teaches wherein the processor corrects a connection between the plurality of key IDs and the plurality of key values to 28periodically update the key list information and transmits the updated key list information to the IoT device through the transceiver (Lim Fig 3 and text on [0037-0038] teaches storing key list information comprising number of encryption keys along with their respective key ID and storing the newly generated keys in the list (i.e. updating the list information). Fig 3 further shows relationship between Class 2-5 encryption keys with key ID 1. See on [0030-0031 and 0047-0049] teaches the encryption file system 110 also generates an encryption key for the user 100 in response to a key generation request from the security manager, and records the generated encryption key in a key file and a newly assigned corresponding key ID in a key ID file.).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Lim into the teaching of Koh by determining a key based on a reliability level of a user device and encrypting a command based on the key. One would be motivated to do so in order to prevent an illegal distribution and an unauthorized use of information based on key derived from reliability level (Lim on [0003-0005]).
Regarding claim 13 An Internet of things (IoT) device comprising: (Koh on [0015] teaches IP camera (i.e. IoT) equipped with hardware security module);
execute the decrypted command to generate information (Koh on [0045-0046] teaches an IP camera (i.e. IoT device) takes moving picture (i.e. upon a request from user) and encrypts the moving picture based on encryption key. For example, the IP camera encrypts raw images photographed video data by using the encryption key (i.e. generating information) stored in the hardware security module in the processes of video compression with predetermined units of encoding levels);
 encrypt the generated information by using the extracted key value, and transmit the encrypted information to the user device through the transceiver  (Koh on [0046-0048] teaches after encrypting the moving picture the IP camera performs authentication and transmits the encrypted videos data to the user terminal).
Although Koh teaches generating a key by the server and extracting the encryption key used for encryption from server, but fails to explicitly teach a transceiver  configured to receive a command, encrypted by using a key value determined based on a reliability level of a user device, and a key identification (ID) of the key value from the user device, a storage medium configured to store key list information about where a plurality of key IDs are respectively connected to a plurality of key values and a processor configured to extract the key value, connected to the key ID received through the transceiver , from the key list information, decrypt the encrypted command by using the extracted key value, however Lim from analogous art teaches a transceiver configured to receive a command, encrypted by using a key value determined based on a reliability level of a user device, and a key identification (ID) of the key value from the user device (Lim on [0011] teaches generating a key ID (i.e. key identification) file having a predetermined key ID and generating an encryption key (i.e. key value) corresponding to the security class specified (i.e. level of reliability) in the key ID in response to an encryption key generation request from a security manager. See on [0025] teaches the encryption key information stored in the meta-information structure includes a key ID (i.e. key ID of key value), a current security class value (i.e. reliability level) of a file. See on [0049] teaches the number of encryption key of each security class is indicated as the value of key ID. See on [0028] teaches user 100 accesses the encryption file system 110 by using a terminal and can be provided with file writing (storing) and reading services based on the assigned security class and encrypting the file based on the encryption key (i.e. encrypting command representing service). See on [0035] teaches the encryption file system 110 serves to encode the file by using an encryption key corresponding to the security class of the user 100);
a storage medium configured to store key list information about where a plurality of key IDs are respectively connected to a plurality of key values (Lim Fig 3 and text on [0032 and 0037] teaches generated encryption keys are stored in the key file, and the key file is stored in the disk 130. The encryption keys in the key file are loaded into the kernel memory. FIG. 3 shows the key file in which the encryption keys having key IDs are successively stored);
 and a processor configured to extract the key value, connected to the key ID received through the transceiver , from the key list information (Lim on [0011] teaches extracting from the kernel memory an encryption key corresponding to a security class of a file that a user wants to read or store. See on [0030-0032] teaches the encryption keys are stored in a key file (i.e. key list information) which are then loaded into the kernel memory. See on [0038] teaches four encryption keys are generated at one time by the key generation command from the security manager, and the generated encryption keys are successively stored in the key file);
decrypt the encrypted command by using the extracted key value (Lim on [0011] teaches decoding or encoding the file by using the extracted encryption key. See on [0034] teaches decodes the extracted encoded file by using an encryption key corresponding to the security class of the file; and provides the decoded file to the user 100. See on [0058] teaches the encryption file system 110 decodes/encodes the file that the user 100 wants to read/store by using the round keys stored in the kernel memory 140 and, then, transfers the decoded file to the terminal of the user 100).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Lim into the teaching of Koh by determining a key based on a reliability  (Lim on [0003-0005]).
Although the combination of Koh and Lim teaches access level associated with user for managing image data (i.e. Koh on [0012-0013]), but the combination fails to explicitly teach wherein access to the IoT device is granted to the user device and various features and controls of the IoT device are accessible to the user device based on the reliability level of the user device, however Matthieu from analogous art teaches wherein access to the IoT device is granted to the user device and various features and controls of the IoT device are accessible to the user device based on the reliability level of the user device (Matthieu on [0136-0138] teaches access to IoT device is granted to one or more users, system or devices based on different level of access (i.e. reliability level). For example, five levels of access with respect to IoT device including ability to discover the IoT device, the ability to send messages to the IoT device, the ability to receive messages from the IoT device, the ability to subscribe to messages that are received and transmitted by the IoT device, and the ability to configure the IoT device (i.e. controls of IoT device)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Matthieu into the combined teaching of Koh and Lim by granting access to the IoT device based on reliability level associated with user device. One would be motivated to do so in order to detect unauthorized message delivery to an IoT device based on permission level associated with user device (Matthieu on [0017-0019]).

Regarding claim 14 the combination of Koh, Lim and Matthieu teaches all the limitations of claim 13 above, Koh further teaches wherein the processor receives the key list information from a server through the transceiver  and stores the received key list information in the storage medium (Koh on [0081] teaches the encryption key stored in hardware security module (230) is discarded and replaced with newly created encryption key at every predetermined cycle through the control of managing server (300). That is, it is highly possible to prevent encryption key from being leaked to others since encryption key is periodically discarded and generated by managing server (i.e. server generates multiple keys and transmit it to hardware security module of IP camera for storage)).
Regarding claim 15 the combination of Koh, Lim and Matthieu teaches all the limitations of claim 14 above, Koh further teaches wherein the processor periodically receives key list information (Koh on [0081] teaches the encryption key stored in hardware security module (230) is discarded and replaced with newly created encryption key at every predetermined cycle through the control of managing server (300). That is, it is highly possible to prevent encryption key from being leaked to others since encryption key is periodically discarded and generated by managing server (i.e. server generates multiple keys and transmit it to hardware security module of IP camera for storage)).
Lim teaches obtained by correcting a connections between a plurality of key IDs and a plurality of key values, from the server through the transceiver and updates the key list information, stored in the storage medium, to key list information about where the connection relationship is corrected (Lim Fig 3 and text on [0037-0038] teaches storing key list information comprising number of encryption keys along with their respective key ID and storing the newly generated keys in the list (i.e. updating the list information). Fig 3 further shows relationship between Class 2-5 encryption keys with key ID 1. See on [0030-0031 and 0047-0049] teaches the encryption file system 110 also generates an encryption key for the user 100 in response to a key generation request from the security manager, and records the generated encryption key in a key file and a newly assigned corresponding key ID in a key ID file.).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Lim into the teaching of Koh by determining a key based on a reliability  (Lim on [0003-0005]).
Regarding claim 16 the combination of Koh, Lim and Matthieu teaches all the limitations of claim 13 above, Lim further teaches wherein the command decrypted by the processor is a kind of a user request service limited based on the reliability level of the user device (Lim on [0011] teaches decoding or encoding the file by using the extracted encryption key. See on [0034] teaches decodes the extracted encoded file by using an encryption key corresponding to the security class of the file; and provides the decoded file to the user 100. See on [0058] teaches the encryption file system 110 decodes/encodes the file that the user 100 wants to read/store by using the round keys stored in the kernel memory 140 and, then, transfers the decoded file to the terminal of the user 100).
Regarding claim 17 the combination of Koh, Lim and Matthieu teaches all the limitations of claim 13 above, Koh further teaches further comprising a camera, wherein the processor encrypts a real-time camera image captured by the camera by using the extracted key value (Koh on [0045-0046] teaches an IP camera (i.e. IoT device) takes moving picture (i.e. upon a request from user) and encrypts the moving picture based on encryption key. For example, the IP camera encrypts raw images photographed video data by using the encryption key (i.e. generating information) stored in the hardware security module in the processes of video compression with predetermined units of encoding levels).
Regarding claim 18 the combination of Koh, Lim and Matthieu teaches all the limitations of claim 17 above, Koh further teaches wherein the processor encrypts the real-time camera image captured for a limited time or encrypts the real-time camera image captured without time being limited, based on the reliability level of the user device (Koh on [0045-0046] teaches an IP camera (i.e. IoT device) takes moving picture (i.e. upon a request from user) and encrypts the moving picture based on encryption key. For example, the IP camera encrypts raw images photographed video data by using the encryption key (i.e. generating information) stored in the hardware security module in the processes of video compression with predetermined units of encoding levels. See on [0057] teaches when IP camera (200) encrypts the photographed video data, it is desirable for the IP camera (200) encrypts raw images of photographed video data by using the encryption key stored in the hardware security module in the processes of compressing the raw images of the photographed video data with predetermined units of encoding levels).

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al (hereinafter Koh) (US 20170323542) in view of Lim et al (hereinafter Lim) (US 20030126434) in view of Matthieu et al (hereinafter Matthieu) (US 20180262597) and further in view of MANDYAM et al (hereinafter Mandyam) (US 20170289197). 

Regarding claim 3 the combination of Koh, Lim and Matthieu teaches all the limitations of claim 2 above, the combination fails to explicitly teach wherein the security state information about the user device comprises at least one of version information about an operating system installed in the user device and version information about a security patch installed in the user device, however Mandyam from analogous art teaches wherein the security state information about the user device comprises at least one of version information about an operating system installed in the user device and version information about a security patch installed in the user device (Mandyam on [0090] teaches the policy rules may also require that the client device 108 have a certain version number or higher or a particular patch for the operating system software installed on the client device 108, because those version numbers or the patch have fixed a security issue with the operating system of the client device 108).
(Mandyam on [0090]). 
Regarding claim 9 the combination of Koh, Lim and Matthieu teaches all the limitations of claim 8 above, the combination fails to explicitly teach wherein the security state information comprises version information about an operating system installed in the user device and version information about a security patch installed in the user device, however Mandyam from analogous art teaches wherein the security state information comprises version information about an operating system installed in the user device and version information about a security patch installed in the user device (Mandyam on [0090] teaches the policy rules may also require that the client device 108 have a certain version number or higher or a particular patch for the operating system software installed on the client device 108, because those version numbers or the patch have fixed a security issue with the operating system of the client device 108).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Mandyam into the teaching of Koh, Lim and Matthieu by determining security state information based on version of operating system and patch level. One would be motivated to do so in order to establish secure communication in a trusted execution environment based on defined policy rule containing version information (Mandyam on [0090]). 

Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al (hereinafter Koh) (US 20170323542) in view of Lim et al (hereinafter Lim) (US 20030126434), in view of Matthieu et al .

Regarding claim 19 the combination of Koh, Lim and Matthieu teaches all the limitations of claim 13 above, the combination fails to explicitly teach wherein, when the reliability level of the user device is optimal, the processor executes the decrypted command to control zoom-in, zoom-out, and rotation of the camera, however Lu from analogous art teaches wherein, when the reliability level of the user device is optimal, the processor executes the decrypted command to control zoom-in, zoom-out, and rotation of the camera (Lu on [0015] teaches IP camera control system 20 includes a computerized code stored in the storage device 22, and when executed by the control device 21, to control the plurality of IP cameras 3 to rotate or zoom in/out. See on [0025-0027] teaches the control module 204 controls the IP camera 3 to rotate according to the movement vector. For example, when the direction of the movement track of the touch point is left, the speed is 1 cm/s, and the distance is 2 cm, the IP camera is controlled to rotate left 2 cm, at the speed of 1 cm/s. In other embodiment, the IP camera 3 is controlled to rotate according to a rate of the movement vector).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Lu into the combined teaching of Koh, Lim and Matthieu by controlling zoom in/out and rotation of camera based on reliability level of the user. One would be motivated to do so in order to control IP camera based on users request (Lu on [0002]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522. The examiner can normally be reached 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/MOEEN KHAN/               Examiner, Art Unit 2436                                                                                                                                                                                         
/SHEWAYE GELAGAY/Supervisory Patent Examiner, Art Unit 2436